DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed August 16, 2021.
	Claims 1-20 are pending and are presenting for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
5.	The specification is objected to for information provided on page 1, paragraph 0001, where the current status of the Cross Reference to Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Claim Objections
6.	Claims 1-20 are objected to because of the following informalities: 
	As per claim 1 ( line 8), claim 8 ( line 11), and claim 15 ( line 9) recite to include the limitation “API” in the claim. As acronym is likely to change its meaning over time, thus, it (API) needs to be spelled out once in the claims. Appropriate correction is required.
	Claims 2-7, 9-14, and 16-20 are also objected to for being depended upon the objection of base claims 1, 8, and 15 respectively. 
Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,106,445 B2
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. 11,106,445 B2 

1. A method, comprising:
      receiving, by a web application running in a browser application executing on a user device, a request from a user of the user device to edit a file stored on a backend system operating in a network computing environment, the web application being a web client of the backend system; 
       responsive to the received user edit request, detecting whether a client application is running locally on the user device, the detecting comprising sending, by the web application, a web API call to the client application over an unsecured connection; responsive to detecting that the client application is not running locally on the user device, prompting the user, through the browser application, to start or install the client application on the user device; and responsive to detecting that the client application is running locally on the user device, initiating, by the web application, a process for the client application to download the file from the backend system operating in the network computing environment, the initiating including sending a file download request to the client application, the file download request including an identifier and an authorization for the client application to download the file from the backend system operating in the network computing environment.  

2. The method according to claim 1, wherein the API call comprises a passive content request that specifies a local port of an embedded web server of the client application.  
3. The method according to claim 1, wherein the network computing environment comprises a cloud computing environment.  

4. The method according to claim 1, further comprising: receiving, by the web application, non-executable passive content from the client application; determining, by the web application, attributes of the non-executable passive content from the client application; determining, by the web application based on the attributes of the non-executable passive content from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with the embedded web server of the client application.  



5. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; determining, by the web application based on the attributes from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with an embedded web server of the client application. 
 
6. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; and determining, by the web application based on the attributes from the client application, a download progress of the client application downloading the file from the backend system operating in the network computing environment.  

7. The method according to claim 6, further comprising: providing, by the web application through the browser application executing on the user device, the download progress to the user of the user device.

1. A method, comprising: 
      receiving, by a web application running in a browser application executing on a user device, a request from a user of the user device to edit a file stored on a backend system operating in a network computing environment, the web application being a web client of the backend system; 
sending, by the web application to a client application over an unsecured connection, a passive content request that specifies a local port of an embedded web server of the client application; responsive to the client application being non-responsive to the passive content request, prompting the user, through the browser application, to start or install the client application on the user device; and responsive to the client application being responsive to the passive content request or the client application has started on the user device, initiating, by the web application, a process for the client application to download the file from the backend system operating in the network computing environment, the initiating including sending a file download request to the client application, the file download request including an identifier and an authorization for the client application to download the file from the backend system operating in the network computing environment.
1. A method, comprising: ... a passive content request that specifies a local port of an embedded web server of the client application; …environment.

2. The method according to claim 1, wherein the network computing environment comprises a cloud computing environment.

3. The method according to claim 1, further comprising: receiving, by the web application, non-executable passive content from the client application; determining, by the web application, attributes of the non-executable passive content from the client application; determining, by the web application based on the attributes of the non-executable passive content from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with the embedded web server of the client application.

4. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; determining, by the web application based on the attributes from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with an embedded web server of the client application.

5. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; and determining, by the web application based on the attributes from the client application, a download progress of the client application downloading the file from the backend system operating in the network computing environment.

6. The method according to claim 5, further comprising: providing, by the web application through the browser application executing on the user device, the download progress to the user of the user device.



Based on the comparison of the above table, indicates that, although claims1-6 of U.S. Patent No. `445 are not identical, they are not patentably distinct or would have been obvious from claims 1-7 of the current examined application because both claimed inventions are directed toward provide a web-based editing tool that intelligently leverages certain functionality of a browser, web client, client, client application at the client side to provide seamless user experience when editing a file over a network in responsive to a user selecting a file for editing, the web client may send a passive content request to a web server embedded in the client application at a specific address on the client device.  If no response, the web client prompts the user to start or install the client application on the client device.  If a response is received, the web client sends a request to the client application with a user identifier and authorization to download the file from a server.
Furthermore, system claim 8-14 and medium claims 15-20 of the current examined application recites same limitation as to method claims 1-7 of the current examined application. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (system) and medium (i.e. electronic device and floppy disk) due to their well-known in computer art on the method claims 1-7 of the U.S. Patent No. ‘445 and accomplish the same rational as set forth above.
Thus, claims 1-20 of the current examined application are not patentably distinct from claims 1-6 of the U. S. Patent No. ‘445 and as such are unpatentable for obvious-type double patenting.  
9.	Claims 1, 2, and 4-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,540,161 B2
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application
U.S. Patent No. 10,540,161 B2 

1. A method, comprising:
      receiving, by a web application running in a browser application executing on a user device, a request from a user of the user device to edit a file stored on a backend system operating in a network computing environment, the web application being a web client of the backend system; 
       responsive to the received user edit request, detecting whether a client application is running locally on the user device, the detecting comprising sending, by the web application, a web API call to the client application over an unsecured connection; responsive to detecting that the client application is not running locally on the user device, prompting the user, through the browser application, to start or install the client application on the user device; and responsive to detecting that the client application is running locally on the user device, initiating, by the web application, a process for the client application to download the file from the backend system operating in the network computing environment, the initiating including sending a file download request to the client application, the file download request including an identifier and an authorization for the client application to download the file from the backend system operating in the network computing environment.  







2. The method according to claim 1, wherein the API call comprises a passive content request that specifies a local port of an embedded web server of the client application.  
 




4. The method according to claim 1, further comprising: receiving, by the web application, non-executable passive content from the client application; determining, by the web application, attributes of the non-executable passive content from the client application; determining, by the web application based on the attributes of the non-executable passive content from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with the embedded web server of the client application.  






5. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; determining, by the web application based on the attributes from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with an embedded web server of the client application. 
 
6. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; and determining, by the web application based on the attributes from the client application, a download progress of the client application downloading the file from the backend system operating in the network computing environment.  



7. The method according to claim 6, further comprising: providing, by the web application through the browser application executing on the user device, the download progress to the user of the user device.

1. A method, comprising: 
receiving, by a web application running in a browser application executing on a user device, a request from a user of the user device to edit a file stored on a backend system operating in an enterprise computing environment, the web application being a web client of the backend system; 
sending, by the web application, a request for passive content to a client application, the request for passive content being non-executable and specifying an address on the user device designated for accessing a web component of the client application; responsive to the client application being non-responsive to the request for passive content, prompting the user to start or install the client application on the user device; responsive to the client application being responsive to the request for passive content or 
the client application has started on the user device, initiating, by the web application, a process for the client application to download the file from the backend system operating in the enterprise computing environment, the initiating including sending a file download request to the client application, the file download request including an identifier and an authorization for the client application to download the file from the backend system operating in the enterprise computing environment; sending, by the web application to the client application, a request for download progress; and based on a response from the client application to the request for download progress, providing a real time update on the user device on the process to download the file.
2. The method according to claim 1, wherein the request for passive content sent by the web application to the client application comprises a web application programming interface call, an Hypertext Transfer Protocol call, a non-executable request, or an image element request over an unsecured connection to the address on the user device designated for the web component of the client application.
1. A method, comprising: 
…responsive to the client application being non-responsive to the request for passive content, prompting the user to start or install the client application on the user device; responsive to the client application being responsive to the request for passive content or 
the client application has started on the user device, initiating, by the web application, and
2. The method according to claim 1, wherein the request for passive content sent by the web application to the client application comprises a web application programming interface call, an Hypertext Transfer Protocol call, a non-executable request, or an image element request over an unsecured connection to the address on the user device designated for the web component of the client application.

3. The method according to claim 1, further comprising: receiving, by the web application, an image from the client application responsive to the request for passive content; and determining, by the web application utilizing an attribute of the image from the client application, a version of the client application; and utilizing, by the web application, the version of
the client application in communicating with the web component of the client application.


3. The method according to claim 1, further comprising: receiving, by the web application, an image from the client application responsive to the request for passive content; and determining, by the web application utilizing an attribute of the image from the client application, a version of the client application; and utilizing, by the web application, the version of
the client application in communicating with the web component of the client application.

1. A method, comprising: 
…sending, by the web application to the client application, a request for download progress; and based on a response from the client application to the request for download progress, providing a real time update on the user device on the process to download the file.



Based on the comparison of the above table, which highlight the differences via underlining words, indicates that, although claims 1-3 of U.S. Patent No. `161 are not identical, they are not patentably distinct or would have been obvious from claims 1, 2, and 4-7 of the current examined application because both claimed inventions are directed toward provide a web-based editing tool that intelligently leverages certain functionality of a browser, web client, client, client application at the client side to provide seamless user experience when editing a file over a network in responsive to a user selecting a file for editing, the web client may send a passive content request to a web server embedded in the client application at a specific address on the client device.  If no response, the web client prompts the user to start or install the client application on the client device.  If a response is received, the web client sends a request to the client application with a user identifier and authorization to download the file from a server.
Furthermore, system claim 8-14 and medium claims 15-20 of the current examined application recites same limitation as to method claims 1, 2, and 4-7 of the current examined application. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (system) and medium (i.e. electronic device and floppy disk) due to their well-known in computer art on the method claims 1 -3 of the U.S. Patent No. ‘161 and accomplish the same rational as set forth above.
Thus, claims 1, 2, and 4-20 of the current examined application are not patentably distinct from claims 1-3 of the U. S. Patent No. ‘161 and as such are unpatentable for obvious-type double patenting.  
10.	Claims 1, 2, and 4-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,101,983 B2.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. 10,101,983 B2
1. A method, comprising:
      receiving, by a web application running in a browser application executing on a user device, a request from a user of the user device to edit a file stored on a backend system operating in a network computing environment, the web application being a web client of the backend system; 
       responsive to the received user edit request, detecting whether a client application is running locally on the user device, the detecting comprising sending, by the web application, a web API call to the client application over an unsecured connection; responsive to detecting that the client application is not running locally on the user device, prompting the user, through the browser application, to start or install the client application on the user device; and responsive to detecting that the client application is running locally on the user device, initiating, by the web application, a process for the client application to download the file from the backend system operating in the network computing environment, the initiating including sending a file download request to the client application, the file download request including an identifier and an authorization for the client application to download the file from the backend system operating in the network computing environment.  











2. The method according to claim 1, wherein the API call comprises a passive content request that specifies a local port of an embedded web server of the client application.  
 


4. The method according to claim 1, further comprising: receiving, by the web application, non-executable passive content from the client application; determining, by the web application, attributes of the non-executable passive content from the client application; determining, by the web application based on the attributes of the non-executable passive content from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with the embedded web server of the client application.  

5. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; determining, by the web application based on the attributes from the client application, a version of the client application; and determining, by the web application based on the version of the client application, an appropriate application programming interface call for communicating with an embedded web server of the client application. 
 
6. The method according to claim 1, further comprising: receiving, by the web application, attributes from the client application; and determining, by the web application based on the attributes from the client application, a download progress of the client application downloading the file from the backend system operating in the network computing environment.  

7. The method according to claim 6, further comprising: providing, by the web application through the browser application executing on the user device, the download progress to the user of the user device.

 1. A method, comprising: 
sending, by a web application running in a browser application executing on a client device having at least one processor and non-transitory computer memory, a passive content request to a web server, the passive content request including a uniform resource locator (URL) to access the web server at a specific port on the client device; if no response to the passive content request is received by the web application from the web server, which indicates that a client application in which the web server is embedded is not available or not executing on the client device, the web application running in the browser application prompting a user of the client device to start or install the client application on the client device; if a response to the passive content request is received by the web application from the web server, which indicates that the client application in which the web server is embedded is executing on the client device, the web application running in the browser application sending a request to the client application executing on the client device with a user identifier and authorization for the client application to download a file from a server machine over a network using the user identifier and authorization; after the file is downloaded, the client application: opening the file in a native application running on the client device; monitoring the file while the file is being accessed through the native application; and uploading a delta associated with the file to the server machine, the delta representing any changes between a first version of the file downloaded from the server machine and a second version of the file saved by the native application on the client device.

3. The method according to claim 1, wherein the passive content request comprises a web application programming interface (API) call to load passive content, the passive content comprising an image object, a text object, an audio object, or a video object.

Claims (1 and 4). The method according to claim 1, wherein the web application is configured to determine a version of the client application based on an image attribute contained in the response received from the client application.










Claims (1 and 4). The method according to claim 1, wherein the web application is configured to determine a version of the client application based on an image attribute contained in the response received from the client application.







Claims (1 and 4). The method according to claim 1, wherein the web application is configured to determine a version of the client application based on an image attribute contained in the response received from the client application.




5. The method according to claim 1, further comprising: the web application sending a download status request to the client application; and the client application determining a progress on downloading the file from the server machine and returning a progress update to the web application.
  


Although claims 1 and 3-5 of the U. S. Patent No. ‘983 are not identical, they are not patentably distinct or would have been obvious from claims 1, 2, and 4-7 of the current examined application because both claimed inventions are directed toward because both claimed inventions are directed toward provide a web-based editing tool that intelligently leverages certain functionality of a browser, web client, client, client application at the client side to provide seamless user experience when editing a file over a network in responsive to a user selecting a file for editing, the web client may send a passive content request to a web server embedded in the client application at a specific address on the client device.  If no response, the web client prompts the user to start or install the client application on the client device.  If a response is received, the web client sends a request to the client application with a user identifier and authorization to download the file from a server.
Furthermore, system claims 8-14 and medium claims 15-20 of the current examined application recites same limitation as to method claims 1, 2, and 4-7 of the current examined application. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (system) and medium (i.e. electronic device and floppy disk) due to their well-known in computer art on the method claims 1 and 3-5 of the U.S. Patent No. ‘983 and accomplish the same rational as set forth above.
Thus, claims 1, 2, and 4-20 of the current examined application are not patentably distinct from claims 1 and 3-5 of the U. S. Patent No. ‘983 and as such are unpatentable for obvious-type double patenting.  
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192